Case 1:19-mc-00488 Document 1 Filed 08/26/19 Page 1 of 2
Filing # 91425277 E-Filed 06/20/2019 02:45:27 PM

Supreme Court of Florida

THURSDAY, JUNE 20, 2019

CASE NO.: SC19-904
Lower Tribunal No(s).:
2017-10,559 (20B);
2017-10,561 (20B);
2018-10,325 (20B)

THE FLORIDA BAR vs. ERIC ROBERT STANCO

 

Complainant(s) Respondent(s)

The conditional guilty plea and consent judgment for discipline are approved
and respondent is suspended from the practice of law for ten days, effective thirty
days from the date of this order so that respondent can close out his practice and
protect the interests of existing clients. If respondent notifies this Court in writing
that he is no longer practicing and does not need the thirty days to protect existing
clients, this Court will enter an order making the suspension effective immediately.
Respondent shall fully comply with Rule Regulating the Florida Bar 3-5.1(h).
Respondent is further directed to comply with all other terms and conditions of the
consent judgment.

Upon reinstatement, respondent is further placed on probation for one year

under the terms and conditions set forth in the consent judgment.
Case 1:19-mc-00488 Document1 Filed 08/26/19 Page 2 of 2

CASE NO.: SC19-904
Page Two

Judgment is entered for The Florida Bar, 651 East Jefferson Street,
Tallahassee, Florida 32399-2300, for recovery of costs from Eric Robert Stanco in
the amount of $1,420.75, for which sum let execution issue.

Not final until time expires to file motion for rehearing, and if filed,

determined. The filing of a motion for rehearing shall not alter the effective date

of this suspension.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUNIZ, JI., concur.

A True Copy
Test:

 

  

ca
Served:

LISA BUZZETTI HURLEY
EDWARD LOUIS LARSEN
-ADRIA E. QUINTELA
